Citation Nr: 0942969	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  05-01 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to specially 
adapted housing or a special home adaptation grant.

2.	Entitlement to special monthly 
compensation (SMC) based on the need for regular aid and 
attendance or being housebound. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from January 1977 to 
November 1998.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which denied entitlement to   the 
benefits sought. 

The Veteran has provided additional evidence consisting of 
October 2005 and         June 2007 evaluation reports from 
private treatment providers, and his representative has 
indicated the waiver of RO initial consideration of the newly 
received evidence. 38 C.F.R. §§ 20.800, 20.1304(c) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

Applicable regulations provide for assistance in acquiring 
specially adapted housing, where the veteran has a disability 
incurred in or aggravated during service and is entitled to 
compensation for permanent and total disability due to: 1) 
the loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes or a wheelchair; or 2) blindness in both eyes, having 
only light perception, plus the loss or loss of use of one 
lower extremity; or 3) the loss, or loss of use, of one lower 
extremity together with the residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair; or 4) the loss, or loss of 
use, of one lower extremity together with the loss, or loss 
of use, one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair. 38 U.S.C.A. § 
2101(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.809 (2009). 

Financial assistance in acquiring necessary special home 
adaptations is available to a veteran who does not qualify 
for specially adapted housing under the criteria cited above, 
but is entitled to compensation for permanent and total 
disability which 1) is due to blindness in both eyes with 
5/200 or less visual acuity or 2) includes the anatomical 
loss or loss of use of both hands. 38 U.S.C.A. § 2101(b); 38 
C.F.R.         § 3.809a.

Moreover, the provisions on the assignment of SMC based on 
need for regular aid and attendance establish that benefits 
are payable for anatomical loss or loss of use of both feet, 
one hand and one foot, blindness in both eyes with visual 
acuity of 5/200 or less, or being permanently bedridden or so 
helpless as to be in need of regular aid and attendance. The 
criteria for determining that a veteran is so helpless as to 
be in need of regular aid and attendance and/or permanently 
bedridden are    set forth in more detail in 38 C.F.R. § 
3.352(a). 38 U.S.C.A. § 1114(l); 38 C.F.R.         § 
3.350(b). 
 
An award of SMC based on housebound status requires that the 
veteran has a single service-connected disability rated as 
100 percent, and (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound 
by reason of service-connected disability or disabilities. 
This permanently housebound requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime. 38 U.S.C.A. § 
1114(s); 38 C.F.R. § 3.350(i).

The Veteran has been awarded service-connected disability 
compensation for degenerative disc disease of the lumbosacral 
spine, rated at the 60 percent level; residuals of a 
fractured left clavicle, rated at 20 percent; hypertension, 
rated at       10 percent; bilateral hearing loss, rated as 
noncompensable; and impotence associated with degenerative 
disc disease, rated as noncompensable. A total disability 
rating based on individual unemployability due to service-
connected disability (TDIU) was also granted, effective July 
1, 1999. 

There are several statements on file from physicians who have 
treated the Veteran attesting to the degree of impairment 
occasioned by service-connected and other nonservice-
connected disabilities. The Board notes that for a 
determination on entitlement to specially adapted housing, in 
particular, only the impact of service-connected disabilities 
that would preclude locomotion may be considered. Significant 
also is that prospective entitlement to SMC based on 
housebound status directly considers current service-
connected disabilities, as the claimant must have at least 
one service-connected disability rated at 100 percent. The 
fact that the Veteran presently has a TDIU with compensation 
equivalent to a 100 percent rating would not suffice for that 
claimed benefit. See VAOPGCPREC 6-99 (Aug. 16, 1996). 

In October 2005 correspondence, the Veteran raised several 
new claims for VA disability compensation benefits, apart 
from the matters currently on appeal.       The adjudication 
and disposition of these additional claims would affect the 
instant appeal, for the reasons cited above. Specifically, 
the Veteran has claimed entitlement to service connection for 
a left leg disability, a bilateral shoulder disability, and a 
cervical spine disability. 

Furthermore, in his October 2005 Dr. J.R., a private 
physician who was the Veteran's most recent primary care 
provider observed that the Veteran was permanently confined 
to a wheel chair due to failed back syndrome, and that this 
fact would suggest that degenerative disc disease should be 
reevaluated at the         100 percent level. This statement 
may effectively raise an informal claim for an increased 
rating for degenerative disc disease of the lumbosacral 
spine.                    See 38 C.F.R. § 3.157(b)(2). For 
the reasons stated, the claim is directly relevant towards 
attempting to demonstrate entitlement to SMC based on 
housebound status. 

The Board therefore refers for RO initial adjudication claims 
for service connection for a left leg disability, bilateral 
shoulder disability, and cervical spine disability, and for 
an increased rating for degenerative disc disease of the 
lumbosacral spine. The disposition of these newly raised 
claims will directly impact the current pending claims for 
specially adapted housing or special home adaptation grant, 
and for SMC based on the need for regular aid and attendance 
or being housebound. Hence, the additional new claims are 
inextricably intertwined with the instant appeal, and the 
adjudication of the latter must be deferred pending 
disposition of the former. See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision on one issue cannot be rendered until a 
decision on the other issue has been rendered). See also 
Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably 
intertwined claims should be remanded together). Provided 
that the Veteran eventually decides to appeal to the Board 
from the denial of a newly raised claim, he will need to 
independently perfect an appeal of each additional matter for 
which review is sought. 

Accordingly, the case is REMANDED for the following action:

The RO should adjudicate the newly raised 
claims for service connection for a left 
leg disability, bilateral shoulder 
disability, and cervical spine disability, 
and for an increased rating for 
degenerative disc disease of the 
lumbosacral spine. Following disposition 
of these matters, the RO should then 
readjudicate the claims of entitlement to 
specially adapted housing or special home 
adaptation grant, and for SMC based on the 
need for regular aid and attendance or 
being housebound. If these benefits sought 
on appeal are not granted, the Veteran 
should be furnished with a Supplemental 
Statement of the Case (SSOC) and afforded 
an opportunity to respond before the file 
is returned to the Board for further 
appellate consideration.

(Note: If the Veteran intends to appeal to 
the Board the denial of claims for service 
connection for a left leg disability, 
bilateral shoulder disability, and 
cervical spine disability, and for an 
increased rating for degenerative disc 
disease of the lumbosacral spine, he must 
independently complete an appeal of these 
issues through the requisite process for 
so doing. See 38 C.F.R. §§ 20.200-20.202).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).

